Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10) in the reply filed on 6/20/2022 is acknowledge. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “determining[[e]], via a processor, whether the item...”, “querying, via a processor, an item database…”, “determining, via a processor, whether the delivery point…”, “determining, via a processor, whether the delivery…”, “generating, via a processor, a delivery notification…”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the processor will be interpreted as the same processor. 

The dependent claims 2-10 inherit the rejection of their respective base claim 1 and, as such are rejected for the same reasons.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-10 are directed to a method (i.e., a process).  Therefore, claims 1-10 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1, substantially recites:  receiving scan information for an item intended for delivery to a delivery point; determining whether the item is associated with notification preferences; querying  an item database for item information associated with the item based on the notification preferences; determining whether the delivery point includes a receptacle having a delivery device; determining whether the delivery device has been activated; and generating a delivery notification based on the notification preferences.
The limitations stated above are processes that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), (ii) adds insignificant extra-solution activity to the judicial exception, (iii) generally links the use of a judicial exception to a particular technological environment or field of use.  
The claims recite the additional elements of: (i) “processor”, (ii) “scan” and (iii) “delivery device” -which are recited at a high-level of generality (See specification [0110] The various illustrative logical blocks, modules, servers, memories, hardware , and circuits described in connection with the embodiments disclosed herein may be implemented or performed with a general purpose processor, a digital signal processor ( DSP ), an application specific integrated circuit ( ASIC ), a field programmable gate array ( FPGA ) or other programmable logic device, discrete gate or transistor logic , discrete hardware components , or any com bination thereof designed to perform the functions described herein . A general purpose processor may be a microprocessor, but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine [0114] The technology is operational with numerous other general purpose or special purpose computing system environments or configurations [0116], [0041], The smart receptacle device comprises a processor 112 , a reader 113 , a pressure sensor 116 , a door sensor 118 , a communication device 120 , and a power supply 122. The processor 112 is configured to direct all the components of the smart receptacle device 110 and to control communication with the bridge 120. The processor 112 can be computing board, one or more processing units, hardware processors, and the like. [0038] In FIG. 1A, the smart receptacle device 110 communicates to the bridge 120, which, in turn, communicates with a server [0042] The reader 114 is in communication with the processor 112, and can be, for example, an RFID reader, a barcode scanner, an optical sensor, a NFC sensor, Bluetooth detector, and the like. Items delivered to the smart receptacle may have computer read able identifiers thereon, such as barcodes, RFID tags, Bluetooth circuits, and the like. The reader 114 is able to detect and read the computer readable identifier, which can then be communicated to the bridge 120 and to the server 130, and, ultimately to a recipient or other party), such that, when viewed as whole/ordered combination (see Fig.2 ), it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea, and (iii) generally link the use of a judicial exception to a particular technological environment or field of use
 The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (ii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)) and (iii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), which do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.  
Therefore, the additional elements of: “processor” “delivery device” and “scan” do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claim2 recites “a scan of the item on item processing equipment”- when viewed as whole/ordered combination, amounts to generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). 
Claims 4-8 recite the additional elements “one or more sensors”, “pressure sensor”, and “door sensor”-when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g). Accordingly, the sensors, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea 
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.   Claim 2 recites “a scan of the item on item processing equipment”- see specification: [0053] The item, such as an item in a distribution, mailpiece, or the like, is scanned on item processing equipment of a distribution network. An item moving within a distribution network will likely be scanned a plurality of times. For example, the item can be scanned at induction of the item into the distribution network, upon processing on item processing equipment, such as a facer, canceller, sorter, or other item processing equipment.), when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea for the same reasons they fail to integrate the abstract idea into a practical application. 
	Claims 4-8 recite the additional elements “one or more sensors”, “pressure sensor”, and “door sensor”, see specification: [0043] The pressure sensor 116 is contained within the shell 110a, and is configured to sense a change in pressure, or a weight, when an item is placed on the smart receptacle device 110 or is removed from the smart receptacle device 110. [0044], the door sensor 118 can be a photoelectric eye configured to detect when the door of the smart receptacle moves, or can be a magnetic sensor configured to detect a change in a magnetic field generated when the door moves, for example, when a metal door opens away from or toward the magnetic sensor),  when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea for the same reasons they fail to integrate the abstract idea into a practical application. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2015/0106293) in view of Kolchin (US 2016/0019495 A1) in further view of KLINGENBERG et al. (US 2013/0275326 A1) 
 
As per claim 1, Robinson teaches:
A method of delivering items comprising: receiving scan information for an item intended for delivery to a delivery point; (Robinson: par.38, the system is configured to associate the parcel with the pre-printed "paper machine-readable indicia at least partially in response to the delivery driver scanning the pre-printed machine-readable indicia (e.g., using a suitable machine readable indicia-scanner such as a barcode scanner or cam era). In various embodiments, the system may use the machine-readable indicia or related code as a key within a database that may be used to retrieve additional information regarding the parcel (e.g., the parcel’s current location, status, and pickup instructions for the parcel))
 While Robinson teaches generating a delivery notification (Robinson: par.152, the system is configured to provide a consignee with one or more messages (e.g., e-mails, text messages, etc.) that indicate that a parcel intended for delivery to the consignee has been delivered to a particular locker bank, where the consignee has a consignee account with a carrier handling delivery of the parcel.) Robinson does not explicitly teach determining whether the item is associated with notification preferences; querying an item database for item information associated with the item based on the notification preferences; and generating a delivery notification based on the notification preferences, however, this is taught by Klingenberg (See Klingenberg at least: fig.11, par.60, A consignee can register and request notification of all impending deliveries. the carrier may store standing consignee preference information in the consignee profile database 134 and per-package preference information in the package level detail database 133. Other embodiments may combine and store both types of information in the consignee profile database 134. A flag indication may be incorporated in the PLD database 133 indicating that consignee delivery preferences may apply to delivery of a particular package to the consignee, par.66, If a consignee selects to receive e-mail notification 1102 or e-mail reminder 1104, the consignee may have to enter or confirm his email address 1110 to ensure that the CSS 104 can send the notification to the consignee., par.68, par.93, a registered user of the CSS 104 can update and modify his user profile, including notification preferences. These modifications and updates can also occur on a per-package or per-delivery basis.) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the item associated notification preferences feature for the same reasons its useful in Klingenberg – namely, The ability for the consignor or consignee to request personalized package delivery creates a greater likelihood that the package will be delivered successfully and in accordance with the consignee's preferences on the initial delivery attempt (par.46). Both Robinson and Klingenberg deal with delivery notification system and one skilled in the art would have recognized that using Klingenberg’s technique would improve the system due to their similar purposes and functions. Moreover, based on the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.  
Robinson further teaches determining, via a processor, whether the delivery point includes a receptacle, a processor (Robinson: par.43, the system continues by retrieving locker bank information associated with the primary delivery location, which the system may later use to determine which locker bank to reroute the parcel to.par.63) 
Robinson does not explicitly teach a receptacle having a delivery device; determining, whether the delivery device has been activated, however, this is taught by Kolchin (see at least par.29-30, The delivery-sensing depository 201 [ this corresponds to the delivery device] may have at least one sensor 204 that detects the delivery of a parcel. Par.32) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the delivery device feature for the same reasons its useful in Kolchin – namely, to detect a delivery status and to communicate the detected status to the computing device 203 (par.29).  Both Robinson and Kolchin deal with delivery notification system and one skilled in the art would have recognized that using Kolchin’s technique would improve the system due to their similar purposes and functions. Moreover, based on the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.  

As per claim 2, Robinson in view of Kolchin and Klingenberg claim 1 as above: Robinson further teaches: 
wherein receiving scan information for the item intended for delivery comprises receiving scan information from a scan of the item (Robinson: par.38, the system is configured to associate the parcel with the pre-printed "paper machine-readable indicia at least partially in response to the delivery driver Scanning the pre-printed machine-readable indicia (e.g., using a Suitable machine readable indicia-Scanner Such as a barcode scanner or cam era). In various embodiments, the system may use the machine-readable indicia or related code as a key within a database that may be used to retrieve additional information regarding the parcel (e.g., the parcel’s current location, status, and pickup instructions for the parcel)) Robinson does not explicitly teaches a scan of the item on item processing equipment of a distribution network. However, this is taught by Klingenberg (See Klingenberg at least: Par.98, a package is scanned (e.g., read) several times during its handling by the carrier. Typically this occurs when the package is first handled by the carrier, and thereafter at various points when it is loaded and unloaded from a delivery vehicle or processed in a package routing center, par.99, par.105) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the scanning on the processing equipment of a distribution network  feature for the same reasons its useful in Klingenberg – namely, for determining how to process the package (par.99). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skilled in the art would have recognized that the results of combination were predictable. 

As per claim 3, Robinson in view of Kolchin and Klingenberg claim 1 as above: Robinson further teaches:
wherein receiving scan information for the item intended for delivery comprises receiving scan information from a scan of the item at the delivery point.  (Robinson: par.91, the locker bank computer may comprise one or more machine-readable indicia scanners (e.g., Such as a bar code scanner), configured to enable the delivery driver (e.g., or another) to Scan a machine-readable indicia on a particular parcel (e.g., affixed to the particular parcel, printed on the particular parcel, etc.), par.38, fig.15)

As per claim 4, Robinson in view of Kolchin and Klingenberg claim 1 as above: Robinson further teaches:
While Robinson teaches detecting, via one or more sensors, the item in the receptacle (Robinson: par.95, each particular locker in a locker bank may be equipped with one or more sensors configured to determine whether one or more parcels have been placed within the particular locker. For example, in various embodiments, each particular locker in a locker bank may include one or more weight sensors (e.g., one or more scales), one or more pressure sensors (e.g., one or more piezoelectric sensors), one or more infrared sensors, or any other Suitable sensor configured to determine that one or more parcels are substantially currently present within a particular locker.)  Robinson does not teach determining whether the delivery device has been activated. However, this is taught by Kolchin (see at least par.29-30, The delivery-sensing depository 201 may have at least one sensor 204 that detects the delivery of a parcel. [ The delivery-sensing depository corresponds to the delivery device and detecting the delivery of a parcel by a sensor corresponds to the activation of the delivery device], Par.32) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the delivery device feature for the same reasons its useful in Kolchin – namely, to detect a delivery status and to communicate the detected status to the computing device 203 (par.29).  Both Robinson and Kolchin deal with delivery notification system and one skilled in the art would have recognized that using Kolchin’s technique would improve the system due to their similar purposes and functions. Moreover, based on the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.  

As per claim 5, Robinson in view of Kolchin and Klingenberg claim 4 as above: Robinson further teaches:
wherein the one or more sensors are disposed within the receptacle (Robinson: par.95, each particular locker in a locker bank may be equipped with one or more sensors configured to determine whether one or more parcels have been placed within the particular locker. For example, in various embodiments, each particular locker in a locker bank may include one or more weight sensors (e.g., one or more scales), one or more pressure sensors (e.g., one or more piezoelectric sensors), one or more infrared sensors, or any other Suitable sensor configured to determine that one or more parcels are substantially currently present within a particular locker.)

As per claim 6, Robinson in view of Kolchin and Klingenberg claim 4 as above: Robinson further teaches:
sensing, via one or more pressure sensors, the item within the receptacle. (Robinson: par.95, each particular locker in a locker bank may be equipped with one or more sensors configured to determine whether one or more parcels have been placed within the particular locker. For example, in various embodiments, each particular locker in a locker bank may include one or more weight sensors (e.g., one or more scales), one or more pressure sensors (e.g., one or more piezoelectric sensors), one or more infrared sensors, or any other Suitable sensor configured to determine that one or more parcels are substantially currently present within a particular locker.)
Robinson does not teach determining whether the delivery device has been activated. However, this is taught by Kolchin (see at least par.29-30, The delivery-sensing depository 201 may have at least one sensor 204 that detects the delivery of a parcel. [ The delivery-sensing depository corresponds to the delivery device and detecting the delivery of a parcel by a sensor corresponds to the activation of the delivery device], Par.32) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the delivery device feature for the same reasons its useful in Kolchin – namely, to detect a delivery status and to communicate the detected status to the computing device 203 (par.29).  Both Robinson and Kolchin deal with delivery notification system and one skilled in the art would have recognized that using Kolchin’s technique would improve the system due to their similar purposes and functions. Moreover, based on the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.  


As per claim 8, Robinson in view of Kolchin and Klingenberg claim 4 as above: Robinson further teaches:
While Robinson teaches sensors (par.95), Robinson does not explicitly teach detecting whether the door is open via a door sensor disposed on the door.  However, this is taught by Kolchin (par.30, the magnetometer is adapted to detect a change in direction with respect to the Earth's magnetic field, to indicate that a door on which the magnetometer is mounted has opened or closed. Par.42, The one or more sensors 211 may include any sensor as described above in reference to the delivery-sensing depository 201 for detecting the opening of a door.par.67) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the door sensor feature for the same reasons its useful in Kolchin – namely, for detecting the opening of a door and the delivery of a parcel (par.30).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skilled in the art would have recognized that the results of combination were predictable. 

As per claim 9, Robinson in view of Kolchin and Klingenberg claim 1 as above: Robinson further teaches: notification (par.78, par.152), Robinson does not explicitly teach if the delivery device is determined not to have been activated, the processor does not generate the notification. However, this is taught by Kolchin (see at least par.29-30, The delivery-sensing depository 201 may have at least one sensor 204 that detects the delivery of a parcel. [ only sending delivery status notification when the delivery-sensing depository detects the delivery of a parcel] Par.32). It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the delivery device feature for the same reasons its useful in Kolchin – namely, to detect a delivery status and to communicate the detected status to the computing device 203 (par.29).  Both Robinson and Kolchin deal with delivery notification system and one skilled in the art would have recognized that using Kolchin’s technique would improve the system due to their similar purposes and functions. Moreover, based on the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.  

As per claim 10, Robinson in view of Kolchin and Klingenberg claim 1 as above: Robinson further teaches:

wherein querying the item database for item information associated with the item comprises identifying tracking information for the item (Robinson: par.38, par.91, the system may retrieve information associated with the machine-read able information, such as, for example, tracking information for the particular parcel.) 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2015/0106293) in view of Kolchin (US 2016/0019495 A1) in further view of KLINGENBERG et al. (US 2013/0275326 A1) in further view of Motoyama (US 2016/0027261 A1)

As per claim 7, Robinson in view of Kolchin and Klingenberg claim 6 as above: Robinson further teaches:
While Robinson teaches detecting a first item via the pressure sensor; (Robinson: par.95, each particular locker in a locker bank may be equipped with one or more sensors configured to determine whether one or more parcels have been placed within the particular locker. For example, in various embodiments, each particular locker in a locker bank may include one or more weight sensors (e.g., one or more scales), one or more pressure sensors (e.g., one or more piezoelectric sensors), one or more infrared sensors, or any other Suitable sensor configured to determine that one or more parcels are substantially currently present within a particular locker.) Robinson does not explicitly teach determining an elapsed time from detecting the first item via the sensor without detecting the removal of the item via the sensor; and generating a notification if the elapsed time meets or exceeds a threshold time.  However, this is taught by Motoyama (see at least: par.54, Weight readings may also be used to determine a time period during which a package remains in a locker compartment and/or to determine whether the package remains in a locker compartment longer than it is expected. For example, if a weight of an item deposited in a locker compartment remains above a certain weight threshold for several days, and does not change within the several days by more than 10% of the initial weight of the package, then a digital locker delivery system may generate a message indicating that the package has not been timely retrieved from the compartment. The message may be used to urge a recipient of the package to retrieve the package from the locker. Par.275) It would have been obvious to one of the ordinary skill in the art at the time of the invention to incorporate the elapsed time feature to send delivery notification for the same reasons its useful in Motoyama – namely, to urge a recipient of the package to retrieve the package from the locker. (par.54).  Both Robinson and Motoyama deal with delivery notification system and one skilled in the art would have recognized that using Motoyama’s technique would improve the system due to their similar purposes and functions. Moreover, based on the level of skill displayed in the references, modifying the base system in such a manner could have been implemented through routine engineering producing predictable results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Waclawikc (US 2018/0374332 A1) related to a method and system for notifying a user about mailbox activity. 
Ansari (US 2016/0278558 A1) related to a method and system for delivering mail to smart postal mail box 
Amuduri (US 20190318557 A1) related to a method and system for notifying an individual about an item in a secure mailbox. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628